United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3516
                      ___________________________

                                Kenneth L. Blake

                     lllllllllllllllllllll Plaintiff - Appellant

                  Sidney Lanier; Lloyd Davis; Sultan Lane

                            lllllllllllllllllllll Plaintiffs

                                          v.

  Missouri Department of Corrections; Dwayne Kempker; Mike Kemna; Larry
 Denney; Terry Page; Darin Morgan; John Brown; Montgomery; Dana Hughes;
 Dan Greene; Russell Hollowell; Karon Gatton; M. Pettigrew; R. Lima; Bradley
Bird; Vincent Negus; A. Francis; Doug Worsham; David Mansingh; Lilly Moore;
   Robin Norris; C.O.I. Cooper; John Does; Bradley Burd; Scott Cooper; Amy
 Francis; Brian Montgomery; Mandy Pettigrew; Kimberly Ross; James Helton;
       Wayne Hurley; Lora Welling; Tobey McMullen; Benjamin Brooke

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Western District of Missouri - St. Joseph
                               ____________

                        Submitted: November 24, 2015
                           Filed: January 15, 2016
                                [Unpublished]
                               ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________
PER CURIAM.

       Missouri inmate Kenneth L. Blake appeals the district court’s1 adverse grant of
summary judgment in this action under 42 U.S.C. § 1983 and the Religious Land Use
and Institutionalized Persons Act. Upon careful consideration of Blake’s arguments
for reversal, and de novo review of the record relevant to the claims he raises on
appeal, see Murchison v. Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015) (summary
judgment standard of review); Hess v. Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013)
(abandonment of claims), we find no basis for reversal. We also find no abuse of
discretion in the district court’s denial of appointed counsel, see Phillips v. Jasper
County Jail, 437 F.3d 791,794 (8th Cir. 2006) (there is no constitutional or statutory
right to appointed counsel in civil case; relevant criteria), or in the denial of class
certification, see Chaffin v. Rheem Mfg. Co., 904 F.2d 1269, 1275-76 (8th Cir. 1990).
The judgment of the district court is affirmed.
                         ______________________________




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                         -2-